Citation Nr: 1001251	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-33 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of the Veteran's May 1969 medical examination for 
induction purposes, it was noted as medical history that the 
Veteran had had pins placed in his left hip in 1965 due to 
slipped capital femoral epiphysis (SCFE).  A May 1969 X-ray 
examination report noted that the Veteran's left hip was 
pinned with four nails, and that the alignment and position 
were satisfactory.  In his May 1969 report of medical 
history, for induction purposes, the Veteran averred that he 
could not walk right due to the pins in his hip.  Thus, the 
record establishes that the Veteran had a pre-existing left 
hip disability upon entering active service.  Service 
treatment records (STRs) reflect that the Veteran complained 
of left hip pain, and that within three months of active 
duty, he was placed on a permanent physical profile with 
limited crawling, stooping, running, jumping, or prolonged 
standing or marching.  Further, the report of examination for 
separation from service, in March 1971, noted as medical 
history that the Veteran had had "pins removed last 
summer."  According to the STRs, the Veteran was 
asymptomatic at the time of discharge from service.

In a January 1974 statement, the Veteran avers that in 
approximately August 1970, he was operated on at the Camp 
Zama, Japan hospital.  He further avers that one screw was 
taken out, but that the other screws were cut off.  He noted 
that he had been having trouble with his hip since that time.

No records from the surgical removal of left hip metallic 
screws or pins in service are associated with the claims 
file.  The Board finds that such records may be useful in 
adjudicating the claim, and VA should attempt to obtain them.

The Veteran underwent a VA examination in December 2006.  The 
December 2006 VA examiner stated that "any relationship of 
his current symptomatology to a second surgery in the service 
versus his first surgery or any aggravation beyond normal 
progression is purely speculative."  The Board finds that 
this opinion is inadequate.  If the examiner cannot determine 
the extent and etiology of any current disability, the 
examiner should provide a basis as to why he cannot so opine.  
Therefore, the Board finds that another opinion, by the same 
examiner, which more fully explains his rationale, would be 
helpful.  If possible, the examiner should opine as to 
whether it is at least as likely as not that the Veteran's 
current left hip disability is causally related to surgery in 
service, to include whether current left hip disability is 
the natural progression of pre-existing left hip disability.  

Finally, the June 2006 VCAA notice provided to the Veteran 
styled his claim as a claim to reopen a prior claim, and 
provided him with the criteria necessary for evidence to 
qualify as new and material.  In this regard, the Board notes 
that in January 1974, the Veteran filed a claim for his left 
hip disability, and was scheduled for a VA examination in 
February 1974.  A letter, received by VA in February 1974, 
reflects that the Veteran wished to "cancel his claim" and 
was returning all uncompleted VA forms.  In March 1974, the 
RO denied the Veteran's claim for failure to report for his 
VA examination.  Because the Veteran had already withdrawn 
his claim, prior to the RO denial; the Board finds that his 
April 2006 claim is not a claim to reopen for which new and 
material evidence is needed.  38 C.F.R. § 3.158.  Therefore, 
the RO should provide the Veteran with proper VCAA notice for 
entitlement to service connection.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service connection 
for a left hip disability in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006),

2.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for his 
left hip prior to service and subsequent 
to service.  After obtaining a completed 
VA Form 21-4142, the AOJ should attempt to 
obtain any pertinent medical records, to 
include VA records, not already associated 
with the claims file.  Any documents 
received by VA should be associated with 
the claims folder.

3.  The RO should contact the National 
Personnel Records Center (NPRC), or the 
appropriate agency, and attempt to obtain 
all clinical records from the Veteran's 
alleged surgery at Camp Zama, Japan, in 
approximately August 1970.

4.  Thereafter, make arrangements with the 
same clinician who conducted the December 
2006 VA examination, if possible, to 
provide a supplemental medical opinion in 
this case.  The clinician should review the 
claims file, to include all additional 
evidence received pursuant to the above 
requested actions, and should note such in 
the opinion.  If the same clinician is not 
available, the Veteran should be afforded a 
VA examination by another clinician to 
determine the extent and etiology of any 
current left hip disability.  All necessary 
tests should be performed.  

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
left hip disability began during service, 
was caused by service, or was aggravated 
by any incident of service.  Specifically, 
the clinician should discuss the 
likelihood, if any, of the Veteran's 
current disability as being causally 
related to the Veteran's active service, 
to include reported surgery in 1970, or 
whether the Veteran's current disability 
is the natural progression of his pre-
service disability.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The appellant should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).  

5.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
left hip disability.  If the benefit sought 
is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


